Citation Nr: 0600521	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Validity of a loan guaranty indebtedness by the appellant, a 
non-veteran assumer, in the amount of $6,274.82.


REPRESENTATION

Appellant represented by:	John Frechette


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel



INTRODUCTION

The appellant is a non-veteran assumer who defaulted on a VA 
loan.  The VA loan was originally acquired by a veteran, and 
guaranteed by the VA.

This case comes before the Board of Veterans' Appeals on 
appeal from an April 19, 2001 decision by the Committee on 
Waivers and Compromises (the Committee or COWC) of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2004, the appellant 
presented testimony on this matter at the RO in Manchester, 
New Hampshire.  Subsequently, in March 2005, the appellant 
presented testimony before the undersigned Acting Veterans 
Law Judge who is rendering the final determination in this 
case and was designated by the Chairman of the Board to 
conduct that hearing.  38 U.S.C.A. § 7101(c) (West 2002). 

The Board notes that the appellant perfected the issue of 
entitlement to a waiver of recovery of VA loan guaranty 
indebtedness in the amount of $6,274.82.  However, during the 
March 2005 hearing, the appellant indicated he desired to 
withdraw this claim, and thus, the claim is no longer on 
appeal.  The Board will proceed to adjudicate only the issue 
described in the title page of this decision.  See 38 C.F.R. 
§ 20.204 (2005).


FINDINGS OF FACT

1.  On July 30, 1987, the original veteran-borrower, Mr. P., 
obtained a loan guaranteed by VA for the purchase of real 
estate in Portsmouth, Virginia.  

2.  On August 3, 1988, the C. T. & X. Corporation (CT&X) 
assumed the loan and the original veteran-borrower's 
obligation.

3.  On February 1, 1989, the appellant, Mr. M, through a 
written document, entered into a contract to assume the loan 
and CT&X's obligations under the loan.

4.  On April 7, 1997, the VA notified the appellant that he 
was delinquent in his payments, and on August 22, 1997, VA 
foreclosed on the appellant's loan.  VA incurred foreclosure 
expenses in the amount of $6,274.82.

5.  The appellant, as he was the last assumer of the loan 
created in July 1987, is contractually liable to VA for the 
foreclosure expenses in the amount of $6,274.82.


CONCLUSION OF LAW

The loan guaranty indebtedness to VA in the amount of 
$6,274.82 was validly established and is enforceable by VA 
against the appellant.  38 U.S.C.A. § 3713 (West 2002); 38 
C.F.R. §§ 36.4323 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the duty to 
notify and assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to this claim 
involving loan guaranty indebtedness as this type of claim is 
subject to rules governing contract law.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  

Nonetheless, the Board observes that the RO has provided the 
appellant, via letters in April 1997, October 2000, and March 
2001, as to the creation of his debt.  In April 2001, the 
Committee on Waivers provided the veteran the Reasons and 
Bases for determining the validity of the debt.  And, a March 
2003 Statement of the Case (SOC) recited the Reasons and 
Bases for the denial.  In addition, the appellant has had two 
separate hearings at the RO, as well as before the 
undersigned Acting Veterans Law Judge.  The appellant has had 
every opportunity to submit evidence in support of his claim.  
The Board finds that no reasonable possibility exist that any 
further development of the claim would be capable of 
producing evidence that would substantiate the claim.  As 
such, the appellant is not prejudiced by an adjudication of 
his claim at this juncture.

I. Factual Summary

On July 30, 1987, G. P., a veteran, and his wife C. P. 
obtained a VA loan for the purchase of real estate in 
Portsmouth, Virginia.  The loan was in the amount of 
$46,460.00.  Subsequently, on August 3, 1988, the C. T. & X. 
Corporation (CT&X) assumed the loan and the Mr. and Mrs. P's 
obligation.  On February 1, 1989, the appellant, jointly and 
severally as tenants by the entirety, assumed with his spouse 
the loan and obligation acquired by CT&X.

On April 7, 1997, VA received a Notice of Default on the 
loan.  On April 28, 1997, VA received the loan servicer's 
Notice of Intention to Foreclose.  Upon receipt of the Notice 
of Intention to Foreclose, VA reviewed the loan for a pre-
foreclosure release of VA's collection rights for re-payment 
from the original veteran-obligor.  It was noted that the 
assumer defaulted on the loan and that the original veteran 
did nothing to contribute to the default.  It was determined 
that the original veteran allowed assumption believing the 
mortgage payments would be made in a timely manner.  It was 
concluded that the original veteran would be granted a waiver 
under 38 U.S.C. § 5302.  The recommendation was that there be 
a pre-foreclosure debt waiver on the original veteran and 
debt establishment as to the assumer.  On May 1, 1997, VA 
granted a pre-foreclosure release to the veteran and his wife 
under the provisions of 38 C.F.R. § 36.4323.  

On August 22, 1997, the VA loan was foreclosed on the last 
transferees, the appellant and his wife.  As a result of the 
foreclosure, on August 13, 1998, VA paid a claim under 
guaranty in the amount of $6,478.08.  In turn, a 
debts/liability account in the amount of $6,097.58, was 
established against the Mailhots and the intervening 
transferee CT&X.  On January 28, 2000, VA paid a supplemental 
claim in the amount of $177.24, which was added to the 
liability account.  As such, in this case, the total 
indebtedness in dispute is $6,274.82.

On October 5, 2000, the VA Debt Management Center (DMC) sent 
a collection letter to the appellant and his wife requesting 
reimbursement of the $6,274.82.  

In a November 16, 2000 letter, the appellant requested a 
waiver of the indebtedness.  He stated that he assumed the 
loan with his ex-wife in February 1989 and that he lived in 
the house and continued to make payments on the loan until 
his divorce in 1994.  He stated that he continued making 
uninterrupted payments for several years after his divorce.  
He related, in essence, that it would be a financial hardship 
to repay the money.

However, a March 13, 2001 letter from the RO noted that the 
Committee on Waivers and Compromises (COWC) could not 
consider the request without verification that the applicant 
was a veteran-borrower, a veteran-transferee, a veteran-
purchaser, a spouse of a veteran, a former spouse of a 
veteran, or a widow/widower of a veteran.  The letter also 
provided 10 additional days for the submission of evidence 
showing eligibility.  As no additional information or 
evidence of entitlement was received, on April 19, 2001, the 
COWC notified the appellant that his request for a waiver was 
denied in accordance with the law, which stated that the 
indebtedness of a non-veteran obligor under the loan program 
was excluded from waiver, per 38 U.S.C.A. § 5302(b) & (c).

Following the April 2001 denial from the COWC, the veteran 
perfected his appeal regarding the issue of the validity of 
the loan guaranty indebtedness by the appellant, a non-
veteran assumer, in the amount of $6,274.82.  In this 
respect, the Board notes that, during the March 2005 hearing 
before the undersigned VLJ and in various letters to the RO, 
the appellant and his representative, in essence, argued that 
VA's release of the veteran was improper and as such he 
should not be liable for the debt caused by defaulting on the 
home loan.

II.  Analysis

At the outset, the Board notes that on February 1, 1989, the 
appellant entered into a contractual agreement in which he 
assumed a home loan and obligations acquired by CT&X, who 
assumed its loan from the veteran.  VA guaranteed the loan 
when the veteran obtained it in July 1987.  At the time of 
the transfer of the property to the appellant, VA had not 
released the veteran.  Upon default, VA contractually had a 
right to request damages from the appellant, a non veteran 
assumer, or from the veteran who was the original loan 
holder, who had not been released.  Under VA law there are no 
provisions which prevent VA from holding the appellant 
responsible for the damages acquired in connection with his 
default on the home loan and his contractual agreement to 
repay the loan amount.

As note above, the appellant and his representative argues 
that VA's release of the veteran from the obligations of the 
loan was improper and as a result he should not be liable for 
the damages caused by his default.  Again, there is no 
provision of VA law which would grant the entitlement he 
request based on this argument.  Even assuming that there was 
a remedy based on the appellant's argument, the Board notes 
that VA did properly released the veteran.  

36 C.F.R. § 4323(g) provides that if, on or after July 1, 
1972, any veteran disposes of residential property securing a 
guaranteed loan obtained by him or her under 38 U.S.C.A. 
§ 3712, without securing a release from liability with 
respect to such loan under 38 U.S.C.A. § 3713(a) and a 
default subsequently occurs which results in liability of the 
veteran to the Secretary on account of the loan, the 
Secretary may relieve the veteran of such liability if the 
Secretary determines that: (1) a transferee either immediate 
or remote is legally liable to the Secretary for the debt of 
the original veteran-borrower established after the 
termination of the loan, and; (2)the original loan was 
current at the time such transferee acquired the property, 
and (3) the transferee who is liable to the Secretary is 
found to have been a satisfactory credit risk at the time he 
or she acquired the property.  

38 U.S.C.A. § 3713(b) provides that that if any veteran 
disposes of residential property securing a guaranteed, 
insured, or direct housing loan obtained by the veteran under 
this chapter without receiving a release from liability with 
respect to such loan under subsection (a), and a default 
subsequently occurs which results in liability of the veteran 
to the Secretary on account of the loan, the Secretary may 
relieve the veteran of such liability if the Secretary 
determines, after such investigation as the Secretary deems 
appropriate, that the property was disposed of by the veteran 
in such a manner, and subject to such conditions, that the 
Secretary would have issued the veteran a release from 
liability under subsection (a) with respect to the loan if 
the veteran had made application therefor, incident to such 
disposal.  Failure of a transferee to assume by contract all 
of the liabilities of the original veteran-borrower shall bar 
such release of liability only in cases in which no 
acceptable transferee, either immediate or remote, is legally 
liable to the Secretary for the indebtedness of the original 
veteran-borrower arising from termination of the loan.  The 
failure of a veteran to qualify for release from liability 
under this subsection does not preclude relief from being 
granted under section 5301(b) of this title, if the veteran 
is eligible for relief under that section.  Subsection (c) 
states that this section shall apply only to loans for which 
commitments are made before March 1, 1988.

The veteran obtained a VA guaranteed loan in July 1987, prior 
to March 1, 1988.  Thus, the provision pertaining to VA 
guaranteed loans obtained prior to March 1, 1988 is for 
application.  The appellant and his representative 
erroneously argues that the loan commitment date is tied to 
the date in which the appellant assumed the loan and as a 
result certain procedures should have taken place before the 
veteran could be released.  On the contrary, the law 
specifically provides that the loan commitment date speaks to 
the date in which VA guaranteed the loan.

As stated above, the release of the veteran by VA was proper.  
The applicable law cited above clearly gives VA the 
discretion to release the veteran--borrower of all liability 
when the appellant-transferee defaulted on the loan.  In this 
regard, the appellant was legally liable to VA for the debt 
and this is evidence by the contract he entered into in which 
he assumed the VA loan and all of its obligations.  
Additionally, the evidence does not show, and the appellant 
does not contend that the original loan was not current at 
the time he acquired the property.  Lastly, the evidence 
shows that the appellant was found to have been a 
satisfactory credit risk at the time he acquired the 
property.  This is further supported by the fact that the 
appellant maintained payments on the house for several years 
prior to the property going into foreclosure.  



In light of the foregoing, the Board finds that the 
appellant's loan guaranty indebtedness in the amount of 
$6,274.82 was properly credited.


ORDER

The appellant's loan guaranty indebtedness in the amount of 
$6,274.82 was properly created.  The appeal as to this issue 
is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


